  Case 0:19-cv-61519-BB Document 1 Entered on FLSD Docket 06/18/2019 Page 1 of 8



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                                   CASE NO.

   MICHELLE THOMAS,

                       Plaintiff,                                  JURY TRIAL DEMANDED

   v.

   SMKS DINING GROUP, LLC, a Florida limited
   liability company d/b/a BEACH PIZZA; PIZZA ON
   THE BEACH, INC., a Florida profit corporation; and
   NICHOLAS GEORGE LYONS,

               Defendants.
   ____________________________________________/

                                      COMPLAINT FOR DAMAGES

                   Plaintiff, MICHELLE THOMAS, (“THOMAS”), by and through her undersigned

   attorney, files this, her Complaint for Damages against Defendants, SMKS DINING GROUP,

   LLC, a Florida limited liability company d/b/a BEACH PIZZA (hereinafter, “BEACH PIZZA”);

   PIZZA ON THE BEACH, INC. a Florida profit corporation, (hereinafter, “POTB”), and

   NICHOLAS GEORGE LYONS (hereinafter, “LYONS”) and states as follows:

                                              INTRODUCTION

        1.        This is an action to recover unpaid overtime and minimum wage compensation under

the Fair Labor Standards Act, as amended, 29 U.S.C. § 201 et. seq, (hereinafter “FLSA”), as well for

unpaid minimum wages pursuant to Florida Minimum Wage Amendment, Article X, §24 of the

Florida Constitution.

                                               JURISDICTION

             2.   This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b) and 28

 U.S.C. §1331. At all times pertinent to this Complaint, the corporate Defendants BEACH PIZZA
Case 0:19-cv-61519-BB Document 1 Entered on FLSD Docket 06/18/2019 Page 2 of 8



and POTB, were enterprises engaged in interstate commerce, respectively. At all times pertinent to

this Complaint, these companies, respectively, regularly owned and operated a business engaged in

commerce or in the production of goods for commerce as defined in §3(r) and 3(s) of the FLSA, 29

U.S.C. §203(r) and 203(s).

       3.   Defendants operated two Italian/pizza restaurants in Broward County, Florida.

Plaintiff’s work, in addition to the work of at least two (2) other employees, involved handling on a

regular and recurrent basis, “goods” or “materials,” as defined by the FLSA, which were used

commercially in Defendants’ business, and moved in interstate commerce. This included food and

drink that were regularly handled by the Plaintiff and the other employees and which had been

manufactured outside the State of Florida.

       4.   During the relevant time period, Defendants employed the Plaintiff, as well as at least

two other employees, all of whom were “engaged in the production of goods for commerce,” or

were “handling, selling or otherwise working on goods or materials that have been moved in or

produced for commerce by any person, “as defined in 29 U.S.C. §203(s)(1)(A) (i).

       5.   During the period of the Plaintiff’s employment, the Defendants had an annual gross

income of sales made or business done of not less than $500,000.00 in accordance with

§203(s)(1)(A) (ii).

       6.   The Defendants are subject to the jurisdiction of this Court because they engage in

substantial and not isolated activity within the Southern District of Florida.

       7.   The Defendants are also subject to the jurisdiction of this Court because they operate,

conduct, engage in, and/or carry on business in the Southern District of Florida.




                                                    2
Case 0:19-cv-61519-BB Document 1 Entered on FLSD Docket 06/18/2019 Page 3 of 8



                                                VENUE

       8.   The venue of this Court over this controversy is based upon the following:


                 a.      The unlawful employment practices alleged below occurred and/or were

                         committed in the Southern District of Florida; and,

                 b.      Defendants are and continue to be a corporation and individuals doing

                         business within this judicial district.

                                               PARTIES

       9.   At all times material hereto, Plaintiff, THOMAS was a resident of Broward County,

Florida, and was an “employee” of the Defendants within the meaning of the FLSA.

       10. At all times material hereto, the Defendants were conducting business in both Fort

Lauderdale and Lauderdale-by-the-Sea, Broward County, Florida.

       11. At all times material hereto, Defendants were the employers of Plaintiff, THOMAS.

       12. At all times material hereto, Plaintiff, THOMAS was an “employee” of the Defendants

within the meaning of the FLSA, and the Florida Minimum Wage Amendment, Article X, §24 of the

Florida Constitution.

       13. At all times material hereto, Defendants knowingly and willfully failed to pay Plaintiff,

THOMAS her lawfully earned wages in conformance with the FLSA.

       14. Defendants committee a willful, malicious and unlawful violation of the FLSA and

therefore, are liable for monetary damages.

       15. At all times material hereto, Defendants were and continue to be “employer[s]” within

the meaning of the FLSA.

       16. At all times material hereto, the work performed by Plaintiff, THOMAS was directly

essential to the business performed by the Defendants.

                                                    3
Case 0:19-cv-61519-BB Document 1 Entered on FLSD Docket 06/18/2019 Page 4 of 8



       17. Plaintiff, THOMAS has fulfilled all conditions precedent to the institution of this action

and/or such conditions have been waived.

                                       STATMENT OF FACTS

       18. On or about October 7, 2018, Plaintiff, THOMAS was hired by the Defendants as a

cashier at the Defendants’ restaurants. Her employment ended about April 2, 2019.

       19. The Plaintiff worked for the Defendants approximately 70 hours per week, in numerous

weeks.

       20. Although the Defendants agreed to pay Plaintiff $10.00 per hour, Plaintiff, THOMAS

was paid by the Defendant at an hourly rate below the Florida minimum wage.

       21. During the Plaintiff, THOMAS’ employment with Defendants, based on the number of

hours Plaintiff worked per week, and what she was paid, Defendants failed to pay Plaintiff at or

above the minimum wage for numerous hours worked.

       22. In addition, Plaintiff, THOMAS also worked in excess of forty hours per week, but was

not paid at the rate of time-and-one-half her regular rate of pay. The Plaintiff should have received

$15.00 per overtime hour.

       23. Defendants knowingly, maliciously and willfully operated their business with a policy of

not paying minimum and overtime wages, respectively, for each and every hour worked by Plaintiff in

conformance with applicable law.

       24. Defendant, LYON was a supervisor and manager/owner who was involved in the day-to-

day operations of BEACH PIZZA and POTB, and/or was directly responsible for the supervision of

Plaintiff. Therefore, he is personally liable for the FLSA violations.

       25. Defendant, LYONS was directly involved in decisions affecting employee compensation

and/or hours worked by Plaintiff.



                                                     4
Case 0:19-cv-61519-BB Document 1 Entered on FLSD Docket 06/18/2019 Page 5 of 8



       26. Plaintiff has retained Bober & Bober, P.A. to represent her in this litigation and has agreed

to pay the firm a reasonable fee for its services.

                                       STATEMENT OF CLAIM:

                                                 COUNT I

                       VIOLATION OF 29 U.S.C. § 207 (UNPAID OVERTIME)

       27. Plaintiff, THOMAS reallege Paragraphs 1 through 26 as if fully set forth herein.

       28. Since Plaintiff’s date of hire with Defendants, in addition to Plaintiff’s normal regular

work week, the Plaintiff worked additional hours in excess of forty (40) per week for which she was

not compensated at the statutory rate of time and one-half.

       29. Plaintiff was entitled to be paid at the rate of time and one-half for her hours worked in

excess of the maximum hours provide for in FLSA.

       30. Defendants failed to pay Plaintiff overtime compensation in the lawful amount for hours

worked by Plaintiff in excess of the maximum hours provide for in FLSA.

       31. Records, if any, concerning the number of hours worked by Plaintiff and the actual

compensation paid to Plaintiff are in the possession and custody of the Defendants.            Plaintiff,

THOMAS, intend to obtain these records by appropriate discovery proceedings to be taken promptly

in this case and, if necessary, she will then seek leave of Court to amend her Complaint for Damages

to set forth the precise amount due him.

       32. Defendants knew of and/or showed a willful disregard for the provisions of the FLSA as

evidenced by their failure to compensate Plaintiff, THOMAS, at the statutory rate of time and one-half

for all the hours he worked in excess of forty (40) hours per week when they knew or should have

known such was due. Defendants failed to properly disclose or apprise Plaintiff, THOMAS, of her

rights under the FLSA.


                                                     5
Case 0:19-cv-61519-BB Document 1 Entered on FLSD Docket 06/18/2019 Page 6 of 8



      33. As a direct and proximate result of Defendants’ willful disregard of the FLSA, Plaintiff,

THOMAS, is entitled to liquidated damages pursuant to the FLSA.

      34. Due to the willful, malicious and unlawful acts of the Defendants, Plaintiff, THOMAS,

has suffered damages in the amount not presently ascertainable of unpaid overtime wages, plus an

equal amount as liquidated damages and her reasonable attorney’s fees and costs pursuant to 29

U.S.C. §216

         WHEREFORE, Plaintiff, THOMAS respectfully requests that judgment be entered in her

      favor against the Defendants:

         a.     Declaring that the Defendants violated the overtime provisions of 29 U.S.C.

                §207;

         b.     Awarding Plaintiff overtime compensation in the amount calculated;

         c.     Awarding Plaintiff liquidated damages in the amount calculated;

         d.     Awarding Plaintiff reasonable attorney’s fees and costs and expenses of

                this litigation pursuant to 29 U.S.C. § 216(b);

         e.     Awarding Plaintiff post-judgment interest; and

         f.     Ordering any other relief this Court deems to be just and proper.

                                                COUNT II

               VIOLATION OF 29 U.S.C. § 206 (UNPAID MINIMUM WAGES)

      35. Plaintiff realleges Paragraphs 1 through 26 of this Complaint as if fully set forth herein.

      36. Plaintiff’s employment with the Defendants was to consist of a normal workweek for

which she was to be compensated at or above the FLSA minimum wage.

      37. 29 U.S.C. § 206 and requires that any non-exempt employee covered by the FLSA be

paid their minimum wages.


                                                   6
Case 0:19-cv-61519-BB Document 1 Entered on FLSD Docket 06/18/2019 Page 7 of 8



        38. Plaintiff was paid below the applicable minimum wage for her work hours.                The

Defendants acted willfully and maliciously in failing to pay proper minimum wages to the Plaintiff.

        39. As a direct and proximate result of Defendant’s violation of the FLSA, Plaintiff is entitled

to liquidated damages pursuant to the FLSA.

          WHEREFORE, Plaintiff respectfully requests:

          a.       judgment in her favor for all unpaid minimum wages due or payable;

          b.       liquidated damages;

          c.       attorney’s fees and costs pursuant to the FLSA;

          d.       post-judgment interest;

          f.       all other and further relief this Court deems to be just and proper.

                                               COUNT III

                 VIOLATION OF ARTICLE X, § 24, FLORIDA CONSTITUTION


        40.    Plaintiff, THOMAS realleges Paragraphs 1 through 26 as if fully stated herein.

        41.    Pursuant to Article X, Section 24 of the Florida Constitution, Defendants were

required to pay Plaintiff at least the applicable Florida minimum wage.

        42. During Plaintiff’s employment, Defendants willfully paid her less than the statutory

minimum wage for her work hours.

        43. The Defendants acted willfully and maliciously in paying Plaintiff below the minimum

wage.

          WHEREFORE, Plaintiff respectfully requests that judgment be entered in her favor against

  the Defendants:

          a.       Declaring that Defendants violated Article X of the Florida Constitution, insofar

                   as failing to pay Plaintiff at or above the minimum wage;

                                                     7
Case 0:19-cv-61519-BB Document 1 Entered on FLSD Docket 06/18/2019 Page 8 of 8



       b.        Awarding Plaintiff all back wages due and owing;

       c.        Awarding Plaintiff liquidated damages in the amount equal to her back wages;

       d.        Awarding Plaintiff reasonable attorney’s fees and costs and expenses of this

                 litigation pursuant to Article X, Sec. 24, Fla. Const.;

       e.        Awarding Plaintiff prejudgment and post-judgment interest;

       f.        Finding that Defendants willfully violated Article X Fla. Const., and ordering

                 each Defendant to pay a $1,000.00 fine to the State of Florida for each such

                 willful violation;

       g.        Declaratory relief pursuant to the Florida Constitution and Florida Statutes finding

                 that employees, including Plaintiff, who worked for the Defendants within the last

                 five years were not paid minimum wage for all hours worked as required; and

       h.        Awarding such other and further relief this Court deems to be just and proper.

                                            JURY DEMAND

            Plaintiff demands trial by jury on all issues so triable as of right by jury.

 Dated: June 18, 2019.

                                                           Respectfully submitted,
                                                           BOBER & BOBER, P.A.
                                                           Attorneys for Plaintiff
                                                           2699 Stirling Road, Suite A-304
                                                           Hollywood, Florida 33312
                                                           Telephone: (954) 922-2298
                                                           Facsimile: (954) 922-5455
                                                           peter@boberlaw.com
                                                           samara@boberlaw.com

                                                           By: s/. Peter Bober__
                                                           PETER J. BOBER
                                                           FBN: 0122955
                                                           SAMARA ROBBINS BOBER
                                                           FBN: 0156248



                                                      8
